107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John Webster FLANAGAN, Appellant,v.Janet RENO, Attorney General, et al., Appellees.
No. 95-5220.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the orders of the district court filed May 16, 1995 and July 14, 1995 be affirmed.  To the extent appellant is dissatisfied with responses he has received to his prison grievances, he can seek redress by filing a civil action in the appropriate court challenging the conditions which prompted his grievances.  Since an adequate remedy is available to appellant, he may not invoke the extraordinary remedy of mandamus.  See Council of the Blind of Delaware County Valley v. Regan, 709 F.2d 1521, 1531-33 (D.C.Cir.1983) (en banc).  The court notes that the dismissal of appellant's action is without prejudice to appellant to raise his claims in an appropriate proceeding.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.